 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  )   Case No. 19CR2438-H
                                                )
12                             Plaintiff,       )
                                                )   Booking No. 46525-298
                        v.                      )
13                                              )
                                                )   JUDGMENT AND ORDER
14   RAUL LICONA-CERON (1),                     )
                                                )   OF DISMISSAL
15                             Defendant.       )
                                                )
16                                              )
17
18         Based upon the motion of the United States, the Court grants the government’s
19   motion to dismiss without prejudice the Information in the above entitled case against
20   defendant Raul Licona-Ceron. The defendant is hereby discharged as to this case only.
21         IT IS SO ORDERED AND ADJUDGED.
22
23         DATED: July 18, 2019             ________________________________
                                            HONORABLE MARILYN L. HUFF
24
                                            UNITED STATES DISTRICT JUDGE
25
26
27
28
                                              -1-
